Appellant urges in his motion that we failed to attach sufficient importance to the alleged error resulting from the argument made by the State's Attorney. As far as the bill of exceptions shows, said State's Attorney was merely arguing his inferences from the testimony. It is apparent from the record that after appellant had a fight with McGuire, in which he seemed to get the worst of it, he met his son and possibly his son-in-law, and that these latter men went to where McGuire was and began a fight with him also that almost immediately after this fight began appellant rushed up and struck McGuire in the head with a rock. We are not disposed to hold it an unfair or hurtful inference for the State's Attorney to say that appellant got his son and son-in-law and they gang-mobbed McGuire. Nor do we think the bill shows that the other argument, to-wit: that appellant had turned some sixty head of his cattle out of the pound, was capable of any injurious effect. Appellant himself testified that he had sixty head of cattle; that they passed from one ranch to another through the town of Desdemona, and there appears nothing to show that the jury was in anywise affected by the proposition that appellant turned that number of cattle out of the pound. The bill of exceptions complaining of this argument sets forth only the objections made thereto and in nowise certifies or brings before us what in fact was said by the State's Attorney.
Nor are we in accord with the contention that the testimony of Mr. McGuire himself shows that appellant was justified in making the assault. McGuire said that he was simultaneously *Page 620 
assaulted by three men, one of whom was choking him and the others were striking him, and that in self-defense he drew his pistol and fired. He and other witnesses further testified his assailants then bent him nearly over and almost had him on the ground when appellant struck McGuire in the head with a rock. As stated in the original opinion, the court submitted fully and correctly the law of self-defense and the defense of another as viewed from appellant's standpoint. We do not think the record devoid of evidence supporting the finding of the jury on these matters.
The motion is overruled.
Overruled.